DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-33 are pending.

Priority
Acknowledgment is made of applicant’s Claim for foreign priority under 35 U.S.C. 119 (a)-(d). All certified copies has been filed in parent Application No. 15/527,751, filed on 18 May 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,705,659 in view of Park (WO 2014129852).
the pad electrode and the pad pattern layer are disposed at a location where the circuit board is attached
Park teaches a pad electrode [fig. 16 @portion of first electrode 130 overlain by 160] and a pad pattern layer [fig. 16 @160] are disposed at a location where a circuit board is attached [fig. 16 @160 and portion of 130 overlaid by 160 are disposed at fig. 16 @122 which ¶116 teaches is the location an external circuit board is attached]
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose the electrical connection pads of a touch panel at the location where an external circuit board is attached, as taught by Park, into the film touch sensor taught by Claim 27 of US Patent 10,705,659 in order to incorporate the circuit board into the film touch sensor while maintaining the touch sensor length and width dimensions the same. 

US Patent Application 17/244,599
US Patent 10,705,659
Claim 22	A film touch sensor, comprising: 

a separation layer; 

an electrode pattern layer formed on the separation layer and 

comprising a sensing electrode and a pad electrode formed at one end of the sensing electrode; 

an insulation layer formed on the electrode pattern layer; and 




the separation layer is formed on a carrier substrate and then separated therefrom

the pad electrode electrically connects with a circuit board through the pad pattern layer; and 


the pad electrode and the pad pattern layer are disposed at a location where the circuit board is attached.


a separation layer; 

an electrode pattern layer formed on the separation layer and 

comprising a sensing electrode and a pad electrode formed at one end of the sensing electrode; 

an insulation layer formed on the electrode pattern layer and used as a base film layer; and 



the separation layer is formed on a carrier substrate and then separated therefrom.

a circuit board that electrically connects with the pad electrode, the circuit board connects with the pad electrode through the pad pattern layer.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a Claimed invention may not be obtained, notwithstanding that the Claimed invention is not identically disclosed as set forth in section 102, if the differences between the Claimed invention and the prior art are such that the Claimed invention as a whole would have been obvious before the effective filing date of the Claimed invention to a person having ordinary skill in the art to which the Claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the Claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the Claims the examiner presumes that the subject matter of the various Claims was commonly owned as of the effective filing date of the Claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-17, 19-22, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2016/0048229) in view of Park (WO 2014129852). All reference is to Chi unless indicate otherwise.

Regarding Claim 1, Chi teaches a film touch sensor, comprising:
a separation layer [fig. 18A @11];
an electrode pattern layer formed on the separation layer [fig. 14 @212] and comprising 
a sensing electrode [fig. 1 @2121; ¶0085, “in some embodiments, the first patterned conductive layer 212 includes a plurality of first sensing elements 2121] and 
a pad electrode [fig. 14 @ 2151] formed at one end of the sensing electrode [fig. 14 illustrates 2151 formed at one end of 212 which ¶0085 teaches comprises sensing electrode 2121],
an insulation layer [fig. 14 @215] on the electrode pattern layer [fig. 14 @212]; and
a pad pattern layer [fig. 14 @213] formed on the pad electrode [fig. 14 @2151]; wherein 
the pad electrode [fig. 14 @2151]  electrically connects with an external controller [¶0059, “…  The first wire layer 213 is electrically connected with the first sensing elements 2121 so as to transmit the touch signal generated by the first sensing elements 2121 to an outside controller”] through the pad pattern layer [fig. 14 @213]
Chi does not teach the external controller is a circuit board and the pad electrode and the pad pattern layer are disposed at a location where the circuit board is attached 
Park teaches an external controller is a circuit board [¶116 teaches an external circuit board is mounted on the bottom of fig. 16 @120 and connected to fig. 16 @122 and 142’] and 
a pad electrode [fig. 16 @portion of first electrode 130 overlain by 160] and a pad pattern layer [fig. 16 @160] are disposed at a location where the circuit board is attached [fig. 16 @160 and portion of 130 overlaid by 160 are disposed at fig. 16 @122 which ¶116 teaches is the location an external circuit board is attached]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the film touch sensor taught by Chi by connecting an external circuit board to a pad pattern layer, as taught by Park, in order to connect the sensor control circuitry without increasing the length or width of the touch sensor.

Claim 2, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 13 @215] is formed on the sensing electrode [fig. 13 @212] so that the pad pattern layer [fig. 13 @213] is exposed.

Regarding Claim 3, Chi in view of Park teaches the film touch sensor according to Claim 1, which further comprises 
a protective layer [fig. 4 @211] formed between [¶0084 teaches conductive layer 212 formed on protective layer 211, fig. 3 teaches protective layer 211 formed on separation layer 11] the separation layer [fig. 4 @11] and the electrode pattern layer [fig. 4 @212].

Regarding Claim 4, Chi in view of Park teaches the film touch sensor according to Claim 3, wherein 
a difference [the same material taught by ¶0083 is construed as having the same elasticity modulus; ¶0083, “the second insulating layer 215 … of some embodiments have the same material, corresponding structure variation and forming method as the first insulating layer 211”] between elasticity modulus [construed as Young’s modulus] at 25 C of the protective layer [fig. 13 @211] and that of the insulation layer [fig. 13 @215] is 300 MPa or less [the same materials having the same elasticity modulus will have a difference of 0 MPa].

Claim 5, Chi in view of Park teaches the film touch sensor according to Claim 3, wherein 
a difference [the same material taught by ¶0083 is construed as having the same elasticity modulus; ¶0083, “the second insulating layer 215 … of some embodiments have the same material, corresponding structure variation and forming method as the first insulating layer 211”] between elasticity modulus [construed as Young’s modulus] at 25 C of the protective layer [fig. 13 @211] and that of the insulation layer [fig. 13 @215] is 100 MPa or less [the same materials having the same elasticity modulus will have a difference of 0 MPa].

Regarding Claim 7, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 13 @215] is formed from at least one material selected from the group consisting of a curable prepolymer, a curable polymer, and a plastic polymer [¶0071 teaches the insulating material is formed from acrylic and silicone, acrylic is a plastic polymer].

Regarding Claim 10, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein
the insulation layer [fig. 13 @215] is an adhesive layer [¶0084, “the second insulating layer 215 is directly attached to the first patterned conductive layer 212 due to its own hot pressing adhesion property without drawing support from other adhesive mediums].

Regarding Claim 11, Chi in view of Park teaches the film touch sensor according to Claim 10, wherein
the adhesive layer [fig. 13 @215] comprises at least one material selected from the group consisting of polyesters, poly ethers, polyurethanes, epoxies, silicones and acrylics [¶0071 teaches the insulating material is formed from silicone, or acrylic silicone].

Regarding Claim 12, Chi in view of Park teaches the film touch sensor according to Claim 1, which further comprises 
a base film [fig. 13 @214] formed [¶0084, “the second patterned conductive layer 216 formed on the second insulating layer 215 and the protection layer 214 disposed on the second patterned conductive layer 216”] on the insulation layer [fig. 13 @215].

Regarding Claim 13, Chi in view of Park teaches the film touch sensor according to Claim 12, which further comprises 
an adhesive layer [¶0084 discloses insulating layer 215 is a pressure sensitive adhesive, the two adhered surfaces form an adhesive layer where they are adhesively attached] is formed between the insulation layer [fig. 13 @215] and the base film [fig. 13 @214].

Claim 14, Chi in view of Park teaches the film touch sensor according to Claim 13, wherein 
the adhesive layer is formed from a pressure-sensitive adhesive (PSA) or an adhesive [¶0084 discloses the adhesion layer between fig. 213 @(214 and 215) is formed by a pressure sensitive adhesive].

Regarding Claim 15, Chi in view of Park teaches the film touch sensor according to Claim 12, wherein 
the base film [fig. 13 @214] is any one selected from the group consisting of a polarizing plate, an isotropic film, a retardation film and a protective film [¶0060 discloses 214 is a protection layer].

Regarding Claim 16, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the electrode pattern layer [fig. 14 @212] is a transparent conductive layer [¶0064, “first patterned conductive layer 212 is nano silver plasma, which has good conductivity, extensibility and high transmittance”].

Regarding Claim 17, Chi in view of Park teaches the film touch sensor according to Claim 16, wherein 
the transparent conductive layer [fig. 13 @21] is formed from at least one selected from the group consisting of a metal, a metal nanowire, a metal oxide, carbon nanotube, graphene, a conductive polymer [¶0019 teaches a conductive polymer], and a conductive ink.

Regarding Claim 19, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein
the electrode pattern layer [fig. 13 @21] consists of two or more conductive layers [fig. 13 @212 and 216].

Regarding Claim 20, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the electrode pattern layer [fig. 13 @21] comprises at least one electrode pattern layer [fig. 13 @212] formed from a metal [¶0064 discloses 212 is a nano metal] or a metal oxide.

Regarding Claim 21, Chi in view of Park teaches the film touch sensor according to Claim 19, wherein the electrode pattern layer [fig. 14 @21] is 
a laminate of a first electrode layer [fig. 14@216] formed from a metal oxide [Park: ¶21 teaches the patterned electrode layer may be formed of indium zinc oxide (ITO)] and 
a second electrode layer [fig. 14 @212] formed from a metal nanowire or a metal [¶0064 discloses 212 is a nano metal].

Claim 22, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the separation layer [fig. 18a @11] is formed on a carrier substrate [¶0100, “As shown in FIG. 18A, a first carrying plate Z1 is provided, and the flexible substrate 11 is formed on the first carrying plate Z1”] and 
then separated therefrom [¶0104, Then, as shown in FIGS. 18D and 18E, the first carrying plate Z1 is removed from the flexible substrate 11”]. 

Regarding Claim 27, Chi in view of Park teaches the film touch sensor according to Claim 22, wherein 
the carrier substrate [fig. 18A @Z1] is made of a glass [¶0100 teaches Z1 is a glass substrate].

Regarding Claim 28, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the separation layer [fig. 14 @11] is made of an organic polymer [¶0015 teaches flexible substrate 11 is made of polymethyl methacrylate ( PMMA )]

Regarding Claim 29,  Chi in view of Park teaches the film touch sensor according to Claim 28, wherein
the organic polymer comprises at least one selected from the group consisting of polyimide, polyvinyl alcohol, polyamic acid, polyamide, polyethylene, polystyrene, polynorbomene, phenylmaleimide copolymer, polyazobenzene, polymethyl methacrylate, polyarylate, cinnamate polymer, coumarin polymer, phthalimidine polymer, chalcone polymer and aromatic acetylene polymer [¶0015 teaches flexible substrate 11 is made of polymethyl methacrylate ( PMMA )].

Regarding Claim 30, Chi in view of Park teaches the film touch sensor according to Claim 1, 
Chi in view of Park does not teach the separation layer has a thickness of 10 to 1000 nm
Chi further teaches the separation layer [fig. 14 @11] has a thickness of 100 to 15000 nm with a preferred range of 2000 to 5000 nm [¶0061]
Chi teaches a thickness range that overlaps the claimed range and MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  
The claimed range of 10 to 1000 nm overlaps prior art range of 100 to 15000 nm.
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer between 100 to 1000 nm thick, as further taught by Chi, into the sensor taught by Chi in view of Park, in order to provide a substrate thin enough to be flexible and thick enough to have good optical characteristics (Chi: ¶0061). 

Regarding Claim 31, Chi in view of Park teaches the film touch sensor according to Claim 1,
the separation layer has a thickness of 50 to 500 nm.
Chi further teaches the separation layer has a thickness of 100 to 15000 nm with a preferred range of 2000 to 5000 nm [¶0061]
Chi teaches a thickness range that overlaps the claimed range and MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  
The claimed range of 50 to 500 nm overlaps prior art range of 100 to 15000 nm.
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer from 100 to 500 nm thick, as further taught by Chi, into the sensor taught by Chi in view of Park, in order to provide a substrate thin enough to be flexible and thick enough to have good optical characteristics (Chi: ¶0061). 

Regarding Claim 32, Chi modified by Park teaches the film touch sensor according to Claim 1, wherein
the pad pattern layer [Park: fig. 7 @132 and 160] is formed from at least one selected from the group consisting of a metal [Park: ¶86 teaches 160 is formed from a metal thin film], a metal nanowire, a metal oxide, carbon nanotube, graphene, a conductive polymer and a conductive ink.

Regarding Claim 33, Chi modified by Park teaches the film touch sensor according to Claim 1, wherein 
the pad pattern layer [Park: fig. 7 @132 and 160] consists of two or more conductive layers [Park: ¶83 teaches 132 is conductive and ¶86 teaches 160 is conductive].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park and Han (US 2013/0335344). All reference is to Chi unless indicated otherwise.

Regarding Claim 6, Chi in view of Park teaches the film touch sensor according to Claim 1, wherein 
the insulation layer [fig. 12 @215] is formed to cover the sensing electrode [fig. 12 @212] of the electrode pattern layer [fig. 12 @21] and 
the insulation layer is planar [fig. 12 illustrates] on the opposite surface of the surface in contact with the sensing electrode [fig. 12 @215 upper surface]
Chi in view of Park does not teach the insulation layer upper surface is planarized
Han teaches an insulation layer upper surface [fig. 2 @129] is planarized [¶0062, “the insulation layer 129 may have a substantially level surface by a chemical mechanical polishing (CMP) process”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to planarize the upper surface of the insulation layer, as taught by Han, into the film touch sensor taught by Chi in view of Park, in order to form a smooth flat base for application of the next layer of the laminate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park and Ullmann (US 2015/0257265). All reference is to Chi unless indicated otherwise.

Regarding Claim 8, Chi in view of Park teaches the film touch sensor according to Claim 1
Chi in view of Park does not teach the insulation layer is formed from a varnish-type material being capable of filming
Ullmann teaches an insulation layer formed from a varnish type material being capable of filming [Claim 4, “film in which the electrically insulating material is provided in the form of a varnish”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a varnish-type material as an insulation layer, as taught by Ullman, into the film touch sensor taught by Chi in view of Park in order to ensure the insulation layer has a particular good cohesion between layers (Ullmann: ¶0016).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Ullmann, and Usuki (US 4,342,814). All reference is to Chi unless indicated otherwise.

Regarding Claim 9, Chi in view of Park and Ullmann teaches the film touch sensor according to Claim 8
the varnish-type material comprises at least one selected from the group consisting of polysilicon, polyimide and polyurethane materials
Usuki teaches a varnish-type material comprises at least one selected from the group consisting of poly, polyimide and polyurethane materials [col. 18 lines 3-20 teach a heat resistant insulation comprised of a polyurethane varnish]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a polyurethane based varnish, as taught by Usuki, into the insulation layer, taught by Chi in view of Park and Ullmann, in order to seal the insulation with a material  having adequate flexibility and abrasion resistance to protect underlying material (Usuki: col. 6 lines 14-45).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park and Ko (US 2015/0050758). All reference is to Chi unless indicated otherwise.

Regarding Claim 18, Chi in view of Park teaches the film touch sensor according to Claim 1
Chi in view of Park does not teach the electrode pattern layer further comprises a bridge electrode
Ko teaches an electrode pattern layer [¶0097, “A plurality of touch sensor units 40 and a dummy pattern 33 are simultaneously formed on the flexible substrate 12”, ¶0100, “Referring to FIGS. 12 and 13, the touch sensor unit 40 may include connection  further comprises a bridge electrode [fig. 12B @43]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of bridge electrode to bridge disconnected sensing elements, as taught by Ko, into the film touch sensor taught by Chi in view of Park, in order to form a matrix of touch sensors in a single layer. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park and Jeong (US 2015/0210048).

Regarding Claim 23, Chi in view of Park teaches the film touch sensor according to Claim 22 
Chi in view of Park does not teach the separation layer has a peeling strength of 1N/25 mm or less when it is separated from the carrier substrate
Jeong teaches a separation layer [fig. 3b @30] has a peeling strength [Table 2 and ¶0088 disclose peel strength of 0.016 N/cm for polymide resin cured at 300º C] of 1N/25 mm [0.4 N/cm] or less when it is separated from a carrier substrate [fig. 3b @10]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the sensor taught by Chi in view of Park, in order to utilize a separation layer that adheres properly to the carrier substrate and is easily removable when separation from the carrier is desired.

Regarding Claim 24, Chi in view of Park teaches the film touch sensor according to Claim 22 
Chi in view of Park does not teach the separation layer has a peeling strength of .1N/25 mm or less when it is separated from the carrier substrate
Jeong teaches a separation layer [fig. 3b @30] has a peeling strength [Table 2 and ¶0088 disclose peel strength of 0.016 N/cm for polymide resin cured at 300º C] of 0.1N/25 mm [0.04 N/cm] or less when it is separated from a carrier substrate [fig. 3b @10]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the separation layer, taught by Jeong, into the sensor taught by Chi in view of Park, in order to produce a separation layer that adheres properly to the carrier substrate and is easily removable when separation from the carrier is desired.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park and Hubert (US 2007/0134459). All reference is to Chi unless indicated otherwise.

Regarding Claim 25, Chi in view of Park teaches the film touch sensor according to Claim 22
Chi in view of Park does not teach the separation layer has a surface energy of 30 to 70 mN/m after it is peeled from the carrier substrate
 a separation layer [¶0075; fig. 5 @162 (peelable layer)] has a surface energy 50 mN/m or less [¶0102 teaches a release layer having a surface energy of 50 mN/m or less;                         
                            ¶
                        
                    0085 teaches release and peelable layers are synonymous]; after [¶0088 discloses a treatment to fig. 9 @332 before peeling that changes surface energy, ¶0102 is construed as the desired surface energy of a peelable layer which is achieved after treatment and before peeling.  The peelable layer surface energy does not change as a result of the peeling action] it is peeled from the carrier substrate [fig. 9 @332]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer with a surface energy of 50 mN/m or less, as taught by Hubert into the sensor taught by Chi in view of Park, in order to ensure a facile transfer of the thin conductive layer (Hubert: ¶0102)
Chi in view of Park and Hubert does not teach the separation layer has a surface energy of 30-70 mN/m
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.
The claimed range of 30 to 70 mN/m overlaps the prior art range of < 50 mN/m.
Before the application was filed it would have been obvious to one of ordinary skill in the art how to incorporate a separation layer with a surface energy of 30-70 mN/m into the sensor taught by Chi in view of Park and Hubert.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Park, Hubert, and Vissing (US 2010/0173167).

Regarding Claim 26, Chi in view of Park teaches the film touch sensor according to Claim 22
Chi in view of Park does not teach the separation layer has a surface energy difference between it and the carrier substrate of 10 mN/m or more
Hubert teaches a separation layer [¶0075; fig. 5 @162 (peelable layer)] has a surface energy 50 mN/m or less [¶0102 teaches a release layer having a surface energy of 50 mN/m or less;                 
                    ¶
                
            0085 teaches release and peelable layers are synonymous]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a separation layer with a surface energy of 50 mN/m or less, as taught by Hubert into the sensor taught by Chi in view of Park, in order to ensure a facile transfer of the thin conductive layer (Hubert: ¶0102)
Chi in view of Park and Hubert does not teach the carrier substrate has a surface energy of 60 mN/m or greater
Vissing teaches a carrier substrate has a surface energy of 60 mN/m or greater [¶0272, “In order to implement thin, uniform liquid layers, it is necessary for the precursor used to spread on the surface.  In order to meet this condition, the person skilled in the art can, for example, determine the solid body surface tension of the substrate (the surface to be coated) and if appropriate increase it by way of an activation process.  Irrespective of the material to be coated, a solid body surface tension more preferably above 60 mN/m”]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Douglas M Wilson/Examiner, Art Unit 2694